





PROMISSORY NOTE


Up to $100,000,000                                        August 8, 2018
Culver City, California
    
For value received, NantHealth, Inc., with offices at 9920 Jefferson Boulevard,
Culver City, California 90232 (the “Company”), hereby unconditionally promises
to pay to the order of Nant Capital, LLC, with offices at 9922 Jefferson
Boulevard, Culver City, California 90232 (“Holder”), or to the order of Holder’s
registered assigns, the principal amount of One Hundred Millions Dollars
($100,000,000) or, if less, the aggregate unpaid amount of all advances (each,
an “Advance” and, collectively, the “Advances”) made by Holder and disbursed to
the Company pursuant to this Promissory Note (this “Note”), in each case,
together with all accrued interest thereon, in immediately available funds, at
the times and in the manner set forth herein.


1.
Loan Disbursement Mechanics.



(a)Commitment. Subject to the terms and conditions of this Note, Holder agrees
to make one or more Advances to the Company from time to time prior to December
31, 2020 in a maximum aggregate amount not to exceed One Hundred Million
Dollars ($100,000,000) (the “Commitment”). Prior to the Maturity Date, principal
amount prepaid by the Company may be reborrowed in accordance with the
provisions of this Note.


(b)Mechanics of Advances. Subject to the terms and conditions of this Note, upon
the request of the Company from time to time after the date hereof, Holder shall
make Advances to the Company. Each request for an Advance shall be made upon the
written request of the Company to Holder given at least ten (10) business days
prior to the date of the requested Advance (each a “Borrowing Notice”). Each
Borrowing Notice from the Company shall (i) specify the amount of the requested
Advance, (ii) specify the date of the disbursement of the Advance (“Borrowing
Date”), (iii) reasonably describe the use of the proceeds for such Advance, and
(iv) be accompanied by an officer’s certificate certifying that (x) no Event of
Default has occurred or is continuing under this Note, (y) there are no events
or circumstances of any kind that could reasonably be expected to have material
adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property, prospects or results of operations
of the Company (“Material Adverse Effect”), and (z) the Company is in compliance
with and has complied with all of the covenants contained herein. So long as the
Company has complied with the terms and conditions hereof, the Holder shall, no
later than the end of business day on the applicable Borrowing Date, transfer to
the Company an amount equal to the requested Advance set forth in the applicable
Borrowing Notice, in immediately available funds.


(c)Conditions to Each Advance. Notwithstanding anything herein to the contrary,
(i) Holder shall only make Advances in integral multiples of $1,000,000;
(ii) Holder shall not be required to make Advances from and after December 31,
2020; (iii) Holder shall not be required to make Advances in excess of
$10,000,000 in any calendar quarter ending on or before March 31, 2019; (iv)
Holder shall not be required to make Advances in excess of $20,000,000 in any
calendar quarter beginning April 1, 2019 and ending on or before December 31,
2020; (v) Holder shall not be required to make Advances more frequently than
once every thirty (30) days during the term of this Note; (vi) the aggregate
outstanding amount of all Advances shall not exceed the Commitment; and (vii) no
Advances may be made after the occurrence or during the continuance of an Event
of Default hereunder.


(d)Schedule of Advances and Payments. The principal amount of each Advance made
by Holder to the Company hereunder, the date on which each such Advance is made,
the amount of any prepayment or partial prepayment of any such Advance, and the
outstanding principal amount of each such Advance, shall be specified in
Schedule A attached hereto. The Company hereby authorizes Holder to record,
endorse and update Schedule A hereto from time to time to reflect updated
information relating to the Advances made by Holder to the Company hereunder and
any prepayments or partial prepayments of the outstanding principal amounts of
any such Advances. The information reflected in any such updated version of
Schedule A delivered by Holder to the Company shall, in the absence of manifest
error, constitute prima facie evidence of the accuracy of the information
recorded, provided, however, that the failure of Holder to update the
information specified in Schedule A in connection with the making by Holder to
the Company of any Advance or the payment or partial prepayment by the Company
of any such Advance shall not affect the obligations of the Company hereunder to
repay the principal amount of any such Advance (and any interest unpaid having
accrued thereon) in accordance with the terms of this Note.


2.Interest; Payment.


(a)Interest. The outstanding principal amount of each Advance made by Holder to
the Company pursuant to this Note shall bear interest from and including the
date such Advance is made to but excluding the date such Advance is paid in full
at a per annum rate equal to nine and three-quarters percent (9.75%), compounded
annually and computed on the basis of the actual number of days elapsed and a
year of 365 or 366 days, as the case may be.





--------------------------------------------------------------------------------





(b)Payment. The Company shall pay Holder all accrued and unpaid interest on the
outstanding principal amount of each Advance on June 15 and December 15 of each
calendar year (each, an “Interest Payment Date”) until the Maturity Date.


(c)Application of Payment. All payments on this Note shall, except if an uncured
Event of Default has occurred, in which event the payments shall be applied as
determined by Holder in its sole discretion, be applied at any time and from
time to time and in the following order: (i) the payment of accrued but unpaid
interest hereon, and (ii) the payment of all or any portion of the principal
balance then outstanding hereunder, in either the direct or inverse order of
maturity.


(d)Default Interest. All amounts of principal of and, to the extent permitted by
law, interest due and payable with respect to any Advance not paid when due,
whether upon demand of Holder or upon the acceleration thereof pursuant to
Section 4 hereof, shall bear interest (“Default Interest”) from the date due
until the date paid in full at an overdue rate per annum equal to eleven and
three-quarters percent (11.75%). Such Default Interest shall be payable on
demand and such increased rate of interest shall continue until such delinquent
amount(s), with interest thereon at such increased rate, shall have been paid in
full. Acceptance of any delinquent payments by Holder shall not waive or affect
any prior demand or default.


3.Maturity Date. The unpaid principal of each Advance, and any accrued and
unpaid interest thereon, shall be due and payable on June 15, 2022 (the
“Maturity Date”). Subject to the restrictions set forth in the Indenture dated
on or about December 21, 2016, between the Company and U.S. Bank National
Association (the “Indenture”), the Company may prepay the outstanding amount of
any Advance (together with accrued and unpaid interest thereon) at any time,
either in whole or in part, without premium or penalty and without the prior
consent of Holder.


4.Events of Default. The entire aggregate principal amount of the Advances made
by Holder pursuant to this Note, together with all accrued and unpaid interest
thereon, is subject to prepayment in whole or in part upon any of the following
events (each an “Event of Default”):


(a)any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration, or otherwise;


(b)default shall occur in the observance or performance of any covenant,
obligation or agreement of the Company under this Note and such default shall
continue uncured for a period of ten (10) business days after receiving written
notice of such default;


(c)any final judgment or judgments for the payment of money aggregating in
excess of $20,000,000 shall be rendered against the Company , to the extent such
judgments are not covered under applicable insurance policies held by Company
and which judgments are not, within thirty (30) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within thirty
(30) days after the expiration of such stay;


(d)an Event of Default as defined in and under the Indenture;


(e)the Company shall (i) apply for or consent to the appointment of a receiver,
trustee, custodian or liquidator of itself or any part of its property,
(ii) become subject to the appointment of a receiver, trustee, custodian or
liquidator for itself or any part of its property, (iii) make an assignment for
the benefit of creditors, (iv) fail generally or admit in writing to its
inability to pay its debts as they become due, (v) institute any proceedings
under the United States Bankruptcy Code or any other federal or state
bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or
(vi) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceedings are not, within 30 days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 30
days after the expiration of such stay, or have an order for relief entered
against it in any proceeding under the United States Bankruptcy Code; or


(f)the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution) or (ii) suspend its operations other than
in the ordinary course of business.


If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, Holder may, upon notice or demand, declare the
outstanding indebtedness under this Note to be due and payable, whereupon the
outstanding indebtedness under this Note shall be and become immediately due and
payable, and the Company shall immediately pay to Holder all such indebtedness.
Upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
indebtedness under this Note shall automatically be due





--------------------------------------------------------------------------------





immediately without notice of any kind. The Company agrees to pay Holder all
out-of-pocket costs and expenses incurred by Holder in any effort to collect
indebtedness under this Note, including attorneys’ fees. Holder shall also have
any other rights that Holder may have been afforded under any contract or
agreement at any time and any other rights which Holder may have pursuant to
applicable law. Holder may exercise any and all of its remedies under this Note
contemporaneously or separately from the exercise of any other remedies
hereunder or under applicable law. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, any payment obligation of the
Company pursuant to this Section 4 is subject to Section 5.
5.
Subordination.



(a)Agreement of Subordination. The Company and Holder each covenant and agree
that this Note shall be issued subject to the provisions of this Section 5; and
each holder of this Note, whether upon original issue or upon transfer,
assignment or exchange thereof, accepts and agrees to be bound by such
provisions. The payment of the principal of, premium, if any, and interest on
this Note shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment in full of all
Senior Debt (as defined below), whether outstanding at the date of this Note or
thereafter incurred. For purposes of this Note, “Senior Debt” shall mean the
principal of, premium, if any, interest (including all interest accruing
subsequent to the commencement of any bankruptcy or similar proceeding, whether
or not a claim for post-petition interest is allowable as a claim in any such
proceeding), and all fees, costs, expenses and other amounts accrued or due on
or in connection with the Company’s Convertible Senior Notes due 2021 issued
pursuant to the Indenture, whether outstanding on the date of this Note or
thereafter created, incurred, assumed, guaranteed or in effect guaranteed by the
Company (including all deferrals, renewals, extensions or refundings of, or
amendments, modifications or supplements to, the foregoing).


(b)Payment to Holders.
(i)No payment shall be made with respect to the principal of, or premium, if
any, or interest on this Note if a default in the payment of principal, premium,
if any, interest or other obligations due on any Senior Debt occurs and is
continuing (or, in the case of Senior Debt for which there is a period of grace,
in the event of such a default that continues beyond the period of grace, if
any, specified in the instrument evidencing such Senior Debt) (including a
default set forth in Sections 6.01(a) and 6.01(b) of the indenture pursuant to
which the Senior Debt was issued) (a “Payment Default”), unless and until such
default shall have been cured or waived or shall have ceased to exist or the
obligations in respect of the Senior Debt are paid in full in cash or other
payment satisfactory to the holders of Senior Debt.


(ii)The Company may and shall resume payments on and distributions in respect of
this Note upon the earlier of the date upon which the Payment Default is cured
or waived or ceases to exist, or unless this Section 5 otherwise prohibits the
payment or distribution at such time.


(iii)Upon any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, reorganization,
liquidation, receivership or other proceedings, or upon an assignment for the
benefit of creditors or any marshalling of the assets and liabilities of the
Company, or otherwise, all amounts due or to become due upon all Senior Debt
shall first be paid in full in cash or other payment satisfactory to the holders
of such Senior Debt, or payment thereof in accordance with its terms provided
for in cash or other payment satisfactory to the holders of such Senior Debt,
before any payment is made on account of the principal of, interest or premium,
if any, on the Note; and upon any such dissolution, winding-up, liquidation,
reorganization, assignment for the benefit of creditors or marshalling of assets
and liabilities of the Company or bankruptcy, insolvency, receivership or other
proceeding, any payment by the Company, or distribution of assets of the Company
of any kind or character, whether in cash, property or securities, to which
Holder would be entitled, except for the provision of this Section 5, shall
(except as aforesaid) be paid by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution, or by Holder if received by them or it, directly to the holders of
Senior Debt (pro rata to such holders on the basis of the respective amounts of
Senior Debt held by such holders, or as otherwise required by law or a court
order), or to the trustee or trustees under the indenture pursuant to which the
Senior Debt was issued, as their respective interests may appear, to the extent
necessary to pay all Senior Debt in full, in cash or other payment satisfactory
to the holders of such Senior Debt, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Debt, before any payment
or distribution or provision therefor is made to Holder.


(iv)For purposes of this Section 5, the words, “cash, property or securities”
shall not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Section 5 with respect to
this Note to the payment of all Senior Debt which may at the time be
outstanding; provided that (i) the Senior Debt is assumed by the new
corporation, if any, resulting from any reorganization or readjustment, and
(ii) the rights of the holders of Senior Debt are not, without the consent of
such holders, altered by such reorganization or readjustment. The consolidation
of the Company with, or the merger of the Company into, another corporation or
the





--------------------------------------------------------------------------------





liquidation or dissolution of the Company following the conveyance or transfer
of its property as an entirety, or substantially as an entirety, to another
corporation shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section 5(b) unless such consolidation,
merger, conveyance or transfer, shall constitute an Event of Default in
Section 4.


(v)In the event of the acceleration of this Note because of an Event of Default,
no payment or distribution shall be made to Holder in respect of the principal
of, interest or premium, if any, on this Note until all Senior Debt has been
paid in full in cash or other payment satisfactory to the holders of Senior Debt
or such acceleration is rescinded by Holder.


(vi)In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the foregoing, shall be received by Holder (or any
agent, trustee or other representative thereof) before all Senior Debt is paid
in full in cash or other payment satisfactory to the holders of such Senior
Debt, or provision is made for such payment thereof in accordance with its terms
in cash or other payment satisfactory to the holders of such Senior Debt, such
payment or distribution shall be held in trust for the benefit of and shall be
paid over or delivered to the holders of Senior Debt, or to the trustee or
trustees under any indenture pursuant to which any instruments evidencing any
Senior Debt may have been issued, as their respective interests may appear, as
calculated by the Company, for application to the payment of all Senior Debt
remaining unpaid to the extent necessary to pay all Senior Debt in full in cash
or other payment satisfactory to the holders of such Senior Debt, after giving
effect to any concurrent payment or distribution to or for the holders of such
Senior Debt.


(c)Subrogation of this Note.
(i)Subject to the payment in full of all Senior Debt, the rights of Holder shall
be subrogated to the extent of the payments or distributions made to the holders
of such Senior Debt pursuant to the provisions of this Section 5 (equally and
ratably with the holders of all indebtedness of the Company which by its express
terms is subordinated to other indebtedness of the Company to substantially the
same extent as this Note is subordinated and is entitled to like rights of
subrogation) to the rights of the holders of Senior Debt to receive payments or
distributions of cash, property or securities of the Company applicable to the
Senior Debt until the principal and premium, if any, on this Note shall be paid
in full; and, for the purposes of such subrogation, no payments or distributions
to the holders of Senior Debt of any cash, property or securities to which
Holder would be entitled except for the provisions of this Section 5, and no
payment over pursuant to the provisions of this Section 5, to or for the benefit
of the holders of Senior Debt by Holder, shall, as between the Company, its
creditors other than holders of Senior Debt, and Holder, be deemed to be a
payment by the Company to or on account of the Senior Debt; and no payments or
distributions of cash, property or securities to or for the benefit of Holder
pursuant to the subrogation provisions of this Section 5, which would otherwise
have been paid to the holders of Senior Debt shall be deemed to be a payment by
the Company to or for the account of this Note. It is understood that the
provisions of this Section 5 are and are intended solely for the purposes of
defining the relative rights of Holder, on the one hand, and the holders of
Senior Debt, on the other hand.


(ii)Nothing contained in this Section 5 or elsewhere in this Note is intended to
or shall impair, as among the Company, its creditors other than the holders of
Senior Debt, and Holder, the obligation of the Company, which is absolute and
unconditional, to pay to Holder the principal of (and premium, if any) and
interest on this Note as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of Holder and creditors of the Company other than the holders of Senior Debt,
nor shall anything herein or therein prevent Holder from exercising all remedies
otherwise permitted by applicable law upon default under this Note, subject to
the rights, if any, under this Section 5 of the holders of Senior Debt in
respect of cash, property or securities of the Company received upon the
exercise of any such remedy.


(iii)Upon any payment or distribution of assets of the Company referred to in
this Section 5, Holder shall be entitled to rely upon any order or decree made
by any court of competent jurisdiction in which such bankruptcy, dissolution,
winding-up, liquidation or reorganization proceedings are pending, or a
certificate of the receiver, trustee in bankruptcy, liquidating trustee, agent
or other person making such payment or distribution, delivered to Holder, for
the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of Senior Debt and other indebtedness of the Company,
the amount thereof or payable thereon and all other facts pertinent thereto or
to this Section 5.


(d)Until the repayment in full of all Senior Debt, neither the Maturity Date nor
this Section 5 may be amended in a manner adverse to the holders of Senior Debt
without the consent of the Company, Holder and the trustee of the Senior Debt
(with the consent of holders of a majority in aggregate principal amount of such
outstanding Senior Debt).







--------------------------------------------------------------------------------





6.Covenants. Until all amounts outstanding on this Note have been paid in full:


(a)Maintenance of Existence. The Company shall (i) preserve, renew and maintain
in full force and effect its corporate or organizational existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


(b)Compliance. The Company shall comply with (i) all of the terms and provisions
of its organizational documents; (ii) its obligations under its material
contracts and agreements; and (iii) all laws applicable to it and its business,
in each case, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.


(c) Payment Obligations. The Company shall pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
and reserves in conformity with U.S. generally accepted accounting principles
(GAAP) with respect thereto have been provided on its books.


(d)Notice of Events of Default. The Company shall, as soon as possible and in
any event within two (2) business days after it becomes aware that an Event of
Default has occurred, notify the Holder in writing of the nature and extent of
such Event of Default and the action, if any, it has taken or proposes to take
with respect to such Event of Default.


(e)Fundamental Change. The Company shall not, without Holder’s prior written
consent, (i) merge into or with or consolidate with any other person,
corporation, partnership, trust, limited liability company, association or other
entity (“Person”), (ii) sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets of the Company to any other Person, or (iii) amend modify or waive its
organizational documents in any manner materially adverse to the interest of the
Holder.


(f)Indebtedness. Except indebtedness incurred under this Note or the Senior
Debt, the Company shall not create, issue, incur, assume, become liable in
respect of or suffer to exist any indebtedness for borrowed money in excess of
$5,000,000 without the prior written consent of Holder.


(g)Performance to Plan - Adjusted EBITDA. Measured no later than 45 days after
the last day of each calendar quarter (or 75 days in the case of the last
calendar quarter of each fiscal year), the Company’s operating earnings before
interest, taxes, depreciation, amortization, stock compensation, securities
litigation expenses, non-budgeted acquisition related revenue and expenses, and
other miscellaneous items subject to the Holder’s reasonable consent (“Adjusted
EBITDA”) for each calendar quarter shall not negatively deviate by more than 25%
from its projected Adjusted EBITDA for each such period as set forth in the
Company’s Financial Plan (as defined below). For purposes of this Note,
“Financial Plan” shall mean the annual budget of the Company, presented on a
quarterly basis, which is approved by the Company’s Board of Directors (the
“Board”). If no Financial Plan is approved by the Company’s Board for a
particular fiscal year, then the prior year’s Financial Plan shall be used for
purposes of this Section 6(g).


7.Miscellaneous.


(a)Notice. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery at the respective
addresses of the parties as set forth herein or on the register maintained by
the Company. Any party hereto may by notice so given change its address for
future notice hereunder. Notice shall conclusively be deemed to have been given
where received.


(b)No Waiver. No failure or delay by Holder to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege.


(c)Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.


(d)Entire Agreement. This Note expresses the entire understanding of the parties
with respect to the transactions contemplated hereby.


(e)Default Rates; Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.







--------------------------------------------------------------------------------





(f)Waiver by the Company. The Company hereby expressly waives presentment,
protest, notice of protest, notice of default, notice of dishonor and all other
demands and notices relating to his Note of any kind or nature whatsoever.


(g)Governing Law. THIS NOTE AND ALL ACTIONS ARISING OUT OF OR IN CONNECTION WITH
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, WITHOUT APPLICATION OF CONFLICTS OF LAW PRINCIPLES.
(Remainder of page intentionally left blank)




    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Promissory Note to be issued as
of the date first written above.




 
 
 
NANTHEALTH, INC.
 
 
 
By: /s/ Paul Holt
 
Name: Paul Holt
 
Title: Chief Financial Officer
Agreed and Accepted
 
NANT CAPITAL, LLC
 
 
 
By: /s/ Charles Kim
 
Name: Charles Kim
 
Title: evp
 








--------------------------------------------------------------------------------





Schedule A


SCHEDULE A


TO PROMISSORY NOTE


ADVANCES




Date of Advance
Original Principal Amount of Advance
Amount and Date(s) of Prepayments of Advance
Outstanding Principal Balance of Advance
 
$
 
$
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
$
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






